Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN

SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

Amendment #4 to

To the Distributor Agreement between

Avnet, Inc. and Aruba Networks, Inc.

This is Amendment #4 (“Amendment #4”) effective February 17, 2012, to the
Distributor Agreement (the “Agreement”) effective June 15, 2007, between Avnet,
Inc. (“Avnet”) and Aruba Networks, Inc. (“Aruba”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Agreement.

RECITALS

A. Under Amendment 1 (“Amendment 1”), effective February 19, 2009, Aruba and
Avnet amended the Agreement to add limited price protection (“Limited Price
Protection”) for a [***] period, in accordance with the terms contained therein.

B. Aruba and Avnet now desire to amend the Agreement to extend the Limited Price
Protection for an additional period.

C. In accordance with Section 14.11 of the Agreement, any term of the Agreement
may be amended only with the written consent of both parties.

The parties hereby agree as follows:

 

1. The Limited Price Protection is hereby extended and shall expire on [***].

 

2. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original, but all of which shall constitute one and the same agreement.

 

3. Except as provided herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, Aruba and Avnet have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.

 

AVNET, INC.    ARUBA NETWORKS, INC. By:   

/s/ Scott Look

   By:   

/s/ Joshua Cash

Print Name:   

Scott Look

   Print Name:   

Joshua Cash

Title:   

VP and General Manager, TIS

   Title:   

Commercial Counsel

Date:   

2/23/12

   Date:   

2/28/2012

        

Aruba Networks, Inc.

1344 Crossman Ave.

Sunnyvale, CA 94089

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.